[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING
Upon reconsideration of its rulings on the motions for summary judgment, the court concludes that, as to count two, summary judgment should enter in favor of the defendant. Based upon the clear language of the Federal Express Service Contract, which is included in the federal court file and of which the court takes judicial notice, Federal Express was not acting as either party's agent. The express language, by which the plaintiff is bound, states "performance of any services will not constitute us a shipper's or anyone's agent for any purpose." (Exhibit B to defendant's Motion for Reconsideration; ¶ N, p. 91.) Without an agency relationship between Federal Express and the defendant, the plaintiff cannot establish that the defendant was the bailee (see p. 7, CT Page 15995 top paragraph of the Memorandum of Decision dated 8/28/01). Accordingly, the plaintiff cannot prevail on his bailment count. The defendant's motion is granted as to count
As to the issue of risk of loss, there remain material issues of fact as to the existence of a contract and its terms. The motion is denied as to count one.
DiPentima, J.